Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-3, 19 and 21-24 are all the claims for this application.
2.	Claim 24 is amended in the After-Final Response of 3/8/2022.
3.	Withdrawn Claim 3 was rejoined in the Advisory Action of 3/1/2022 and identified as being in condition for allowance. Accordingly, the claim set of 3/8/2022 is amended herein to indicate the proper status identifier as being previously presented by way of Examiner’s Amendment. Claim 2 is amended to correct the open parentheses for the status identifier as set forth below by way of Examiner’s Amendment.
4.	Withdrawn amended Claim 24 is rejoined for examination.
5.	Clams 1-3, 19 and 21-24 are all the claims under examination.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 1-2, 19 and 21-23 because of informalities was withdrawn in the Advisory Action of 3/1/2022.

Withdrawal of Rejections
Double Patenting

7.	The provisional rejection of Claims 1-2, 19, 21 and 23 on the ground of nonstatutory double patenting as being unpatentable over Claims 6-14 referencing Claim 1 of copending Application No. 16/318,589 (reference application; Claims 6-12 
The terminal disclaimer filed on 2/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/318,589 (Claims 6-12 allowed on 12/23/2021; yet to issue) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-2, 19 and 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the reasons set forth in the Advisory Action of 3/1/2022.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Giles on 3/16/2022.
The application has been amended as follows: 
2. (Previously Presented) The bispecific antibody of claim 1, wherein the anti-CD3 scFv comprises the amino acid sequence of SEQ ID NO:19.

3. (Previously Presented) An isolated nucleic acid encoding the bispecific antibody of claim 1.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: 
	a) The invention for a bispecific CC49 BiTE comprising the anti TAG72 VH/VL CDR1-3 (scfv) of clone 83D4 and the anti-CD3 scfv of the clone OKT3 and comprising the full length sequence of SEQ ID NO: 11 is free from the art and supported by the specification. The method of treatment for breast cancer and ovarian cancer using the CC49 BiTE is enabled by the specification as set forth in Examples 1 and 2.
	b) The amendments to the claims are to correct improper status identifiers and do not effect the materiality of the subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Clams 1-3, 19 and 21-24 are allowed.
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643